EXHIBIT 10.2

THIRD AMENDMENT TO REVOLVING CREDIT AGREEMENT

This Third Amendment to Revolving Credit Agreement (this “Amendment”) is entered
into as of January 23, 2009, by and among the financial institutions from time
to time signatory hereto (individually a “Lender,” and any and all such
financial institutions collectively the “Lenders”), Comerica Bank, as
Administrative Agent for the Lenders (in such capacity, the “Agent”), and
Microsemi Corporation (“Parent”), Microsemi Corp. - Power Products Group,
Microsemi Corp. - Analog Mixed Signal Group, a Delaware corporation (fka
Microsemi Corp. - Integrated Products), Microsemi Corp. – Massachusetts and
Microsemi Corp. - Scottsdale (each, an “Existing Borrower” and collectively with
Parent, “Existing Borrowers”) and Microsemi Corp. - Analog Mixed Signal Group,
Ltd., an Israeli corporation (“Microsemi Israel” or “New Borrower” and together
with Existing Borrowers, “Borrowers”).

RECITALS

Existing Borrowers, Agent and Lenders are parties to that certain Revolving
Credit Agreement dated as of December 29, 2006, as amended from time to time,
including by that certain First Amendment to Revolving Credit Agreement dated as
of July 25, 2007 and that certain Second Amendment to Revolving Credit Agreement
dated as of September 25, 2008 (collectively, the “Agreement”). The New Borrower
wishes to be a “Borrower” under the Agreement. The parties further desire to
amend the Agreement in accordance with the terms of this Amendment.

NOW, THEREFORE, the parties agree as follows:

1. All references in the Loan Documents to “Borrowers”, “a Borrower”, “any
Borrower” or “each Borrower” (as applicable) shall mean and include Microsemi
Israel. Microsemi Israel hereby is added as a “Borrower” to the Loan Documents
as if it was a Borrower from the Effective Date, subject to all the terms,
conditions, rights, covenants, representations and warranties, duties and other
obligations of Borrowers under the Loan Documents.

2. The following defined terms in Section 1.1 of the Agreement hereby are added,
amended or restated as follows:

“Auction Rate Securities” means Parent’s investment in auction rate securities
held with UBS.

“UBS” means UBS Bank USA and affiliates.

“UBS Debt” means the “no net cost loan” provided to Parent by UBS in an amount
not to exceed Forty-Six Million Five Hundred Fifty Thousand Dollars
($46,550,000), which debt shall be secured by the Auction Rate Securities.

3. Lenders hereby waive Borrowers’ failure to comply with Section 7.15 of the
Agreement.

4. A new Section 8.1(i) hereby is added to the Agreement to read as follows:

“(i) the UBS Debt; provided, however, that any proceeds thereof held in cash or
otherwise at a financial institution shall be maintained at Bank, Comerica
Securities, Inc. or their Affiliates.”

5. A new Section 8.2(d) hereby is added to the Agreement to read as follows:

“(d) Liens upon the Auction Rate Securities in favor of UBS solely to secure the
UBS Debt.”

6. No course of dealing on the part of Agent or any Lender, or their officers,
nor any failure or delay in the exercise of any right by Agent or any Lender,
shall operate as a waiver thereof, and any single or partial exercise of any
such right shall not preclude any later exercise of any such right. Agent’s or
any Lender’s failure at any time to require strict performance by Borrowers of
any provision shall not affect any right of Agent and each Lender thereafter to
demand strict compliance and performance. Any suspension or waiver of a right
must be in writing signed by an officer of Agent.



--------------------------------------------------------------------------------

7. Unless otherwise defined, all initially capitalized terms in this Amendment
shall be as defined in the Agreement. The Agreement, as amended hereby, shall be
and remain in full force and effect in accordance with its respective terms and
hereby is ratified and confirmed in all respects. Except as expressly set forth
herein, the execution, delivery, and performance of this Amendment shall not
operate as a waiver of, or as an amendment of, any right, power, or remedy of
Agent or any Lender under the Agreement, as in effect prior to the date hereof.

8. Each Borrower represents and warrants that the Representations and Warranties
contained in the Agreement are true and correct as of the date of this
Amendment, and that no Event of Default has occurred and is continuing.

9. As a condition to the effectiveness of this Amendment, Agent shall have
received, in form and substance satisfactory to Agent, the following:

(a) this Amendment, duly executed by Borrowers;

(b) a Certificate of the Secretary of Microsemi Corp. – Analog Mixed Signal
Group, Ltd. with respect to incumbency and resolutions authorizing the execution
and delivery of this Amendment;

(c) all reasonable fees and expenses incurred through the date of this
Amendment, which may be debited from any of Parent’s accounts; and

(d) such other documents, and completion of such other matters, as Agent may
reasonably deem necessary or appropriate.

10. This Amendment may be executed in two or more counterparts, each of which
shall be deemed an original, but all of which together shall constitute one
instrument.

[Balance of Page Intentionally Left Blank]



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the undersigned have executed this Amendment as of the first
date above written.

 

COMERICA BANK,     MICROSEMI CORPORATION, as Administrative Agent     a Delaware
corporation By:   /s/ Jennifer Seto     By:   /s/ John W. Hohener Its:   Vice
President     Its:   Vice President, Chief Financial Officer    

MICROSEMI CORP. - POWER PRODUCTS GROUP,

a Delaware corporation

      By:   /s/ John W. Hohener       Its:   Vice President, Chief Financial
Officer      

MICROSEMI CORP. - ANALOG MIXED

SIGNAL GROUP, a Delaware corporation

(fka MICROSEMI CORP. - INTEGRATED PRODUCTS)

      By:   /s/ John W. Hohener       Its:   Vice President, Chief Financial
Officer      

MICROSEMI CORP. - MASSACHUSETTS,

a Delaware corporation

      By:   /s/ John W. Hohener       Its:   Vice President, Chief Financial
Officer

[Signature Page to Third Amendment to Revolving Credit Agreement]

[Signatures Continued Next Page]



--------------------------------------------------------------------------------

     

MICROSEMI CORP. - SCOTTSDALE,

an Arizona corporation

      By:   /s/ John W. Hohener       Its:   Vice President, Chief Financial
Officer      

MICROSEMI CORP. - ANALOG MIXED

SIGNAL GROUP, LTD., an Israeli corporation

      By:   /s/ John W. Hohener       Its:   Vice President, Chief Financial
Officer COMERICA BANK,       as a Lender and as Issuing Lender       By:   /s/
Jennifer Seto       Its:   Vice President      

[Signature Page to Third Amendment to Revolving Credit Agreement]